Citation Nr: 9922207	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  
2. Entitlement to dependency and indemnity compensation under 
the provisions of Section 1318, Title 38, United States 
Code.  
3. Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	John Stephens Berry, Attorney




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1951 to August 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that on her VA Form 9, received in February 
1999, the appellant mentioned accrued benefits.  The issue of 
entitlement to accrued benefits is not currently in appellate 
status, and the appellant should be requested to provide 
clarification as to whether she wishes to raise this issue.  


FINDINGS OF FACT

1. The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not 
plausible.  
2. The veteran was discharged from service in August 1953 and 
died in January 1998; he was granted service connection 
for left hip osteoarthritis and a total rating based on 
unemployability effective from November 1995; prior to 
November 1995, the veteran worked full-time and the 
schedular ratings for his service-connected disabilities, 
all involving the right leg, combined to less than 100 
percent; these facts are not in dispute.  
3. At the time of the veteran's death, the veteran had 
service-connected total disability, which was permanent in 
nature.  


CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  
2. The appellant has no legal entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
Section 1318, Title 38, United States Code.  38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22 (1998).  
3. The basic eligibility requirements for entitlement to 
Survivors'/Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code have been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 1991); 
38 C.F.R. §§ 3.807, 20.3021 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

At the time of the veteran's death service connection was in 
effect for:  muscle impairment and scars of the right leg 
residual to a gunshot wound of the right leg, rated 30 
percent disabling; neuropathy, right posterior tibial nerve, 
rated as 20 percent disabling; osteomyelitis, rated as 10 
percent disabling; shortening of the right leg, rated as 10 
percent disabling; and osteoarthritis, status-post left total 
hip arthroplasty, rated as 30 percent disabling.  A combined 
schedular rating of 80 percent was in effect from May 1997.  
In a rating decision dated in August 1997, the RO granted a 
total rating based on unemployability due to service-
connected disabilities from November 1995 and noted that no 
future examination would be scheduled.  

The Certificate of Death shows that the veteran died in 
January 1998 at age 69 years.  The immediate cause of death 
was cardiogenic shock as a consequence of open-heart surgery 
that began three hours before death.  The certificate lists 
the open-heart surgery as being as a consequence of aortic 
stenosis.  No autopsy was performed.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for arteriosclerosis, endocarditis (which covers all forms of 
valvular heart disease) or hypertension if it becomes 
manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R.§§ 3.307, 3.309 (1998).  Service 
connection may also be established for disease initially 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  In addition, 38 C.F.R. 
§ 3.310(a) provides that disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  Further, any increase in 
severity of a nonservice-connected disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim for 
service connection for the cause of the veteran's death, that 
is, whether she has submitted a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim, there must be:  a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  With regard to secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused or chronically worsened by the service-
connected condition.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

If the claimant has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist in 
the development of the claim.  See Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  

Service medical records show that the veteran was wounded in 
Korea in February 1952 when he was accidentally shot in the 
right leg.  He received a perforating wound of the right leg 
and a compound comminuted fracture of the right tibia.  There 
was nerve and artery involvement.  The veteran underwent 
multiple surgical procedures and was hospitalized for more 
than a year before retirement in August 1953 by reason of 
physical disability.  The service medical records are 
negative for any complaint, finding or diagnosis of any 
cardiovascular disability including aortic stenosis and 
arteriosclerosis.  At a November 1954 VA examination, the 
diagnoses included impaired circulation of the right foot 
secondary to injury of the right leg.  When hospitalized at a 
VA hospital from September to October 1981 for treatment of 
recurrent osteomyelitis of the right leg, it was noted that 
the veteran had a history of hypertension and was taking 
Dyazide on a regular basis.  

Evidence in the file includes clinical records dated in 
February 1996 from Kearney Bone & Joint Clinic.  In the 
veteran's history it was noted that two years earlier, after 
undergoing plasma phoresis for peripheral neuropathy, which 
was of unknown etiology, the veteran had a cardiac event and 
sustained a myocardial infarction.  It was also noted that he 
subsequently underwent coronary artery bypass grafting.  The 
physician's impression included arteriosclerotic coronary 
vascular disease, status post coronary artery bypass 
grafting, and peripheral neuropathy of unknown etiology.  

The record includes the report of a physical examination at 
Platte Valley Medical Group, P.C., in March 1996, related to 
a planned left total hip arthroplasty.  The veteran's history 
included having received plasma phoresis because of 
paraproteinemic demyelinating polyneuropathy.  The impression 
after examination included arteriosclerotic heart disease 
with history of myocardial infarction after plasmapheresis 
with subsequent coronary artery bypass surgery in February 
1994.  

The impression following a cardiac ultrasound study at Good 
Samaritan Hospital in March 1996 included:  calcific aortic 
valve disease with mild, perhaps moderate, aortic valve 
stenosis; segmental heart disease involving the anterior 
wall, septum and apex with depressed systolic function; mild 
aortic regurgitation; and diastolic dysfunction.  

At a VA general medical examination in January 1997, it was 
noted that the veteran had been followed by a private 
cardiologist for high blood pressure and coronary artery 
disease and that he had been told that he also had valvular 
disease.  The physician noted that January 1997 VA chest 
X-rays showed hyperinflation of the lungs.  Heart size and 
pulmonary vasculature were normal, and the films showed 
postoperative changes of a prior median sternotomy and 
chronic changes of the thoracic aorta.  After clinical 
examination, the impression was hypertension, status post 
coronary artery bypass graft, valvular heart disease, status 
post left hip arthroplasty, elevated hemoglobin and 
hematocrit, and possible chronic obstructive pulmonary 
disease.  

The appellant has offered no contentions relative to the 
claim for service connection for the cause of the veteran's 
death.  Review of the medical evidence outlined above shows 
no evidence of aortic stenosis, valvular heart disease, 
arteriosclerosis or hypertension until many years after 
service, and there is no medical evidence relating any such 
disability to any of the veteran's multiple service-connected 
disabilities.  Although the medical histories imply that 
there may have been a relationship between treatment for 
polyneuropathy and the veteran's myocardial infarction in 
1994, which led to his initial heart surgery, in their 
diagnoses the physicians report the polyneuropathy to have 
been of unknown etiology.  The medical reports in no way 
relate it to service or any service-connected disabilities.  
In the absence of any medical evidence even suggesting that 
the veteran's fatal cardiovascular disease had its onset in 
service, was causally related to service, was caused or 
aggravated by a service-connected disability or that a 
service-connected disability either caused or contributed 
substantially or materially to cause death, the appellant's 
claim is not plausible and must be denied as not well 
grounded.  Relative to the veteran's service-connected 
disabilities, the Board notes that while those disabilities 
were totally disabling before his death, none involved a 
vital organ, and debilitation will therefore not be assumed.  
See 38 C.F.R. § 3.312(c).  

The appellant has requested an independent advisory medical 
opinion in conjunction with her claim.  However, this will 
not be done because, as noted earlier, in the absence of a 
well-grounded claim, VA has no duty to assist in the 
development of the claim.  

As detailed above, the Board has denied service connection 
for the cause of the veteran's death on the basis that the 
claim is not well grounded.  Although the Board has 
considered and denied the claim on grounds different from the 
RO, which denied the claim on the merits, the appellant has 
not been prejudiced by the Board's decision.  This is because 
in assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than the claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this issue for 
consideration of whether the claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


II.  Dependency and indemnity compensation (DIC)
under the provisions of Section 1318, Title 38, United States 
Code 

In pertinent part, section 1318(a) of Title 38, United States 
Code, provides that benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected if the veteran's death 
was not caused by his or her willful misconduct and the 
veteran was in receipt of or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of but would have been 
entitled to receive compensation at the time of death for a 
service-connected disablement that either:  was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death; or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Effective from September 1953, service connection was in 
effect for residuals of a gunshot wound of the right leg, and 
a 100 percent convalescence rating was assigned through 
February 1954.  Thereafter, a 30 percent rating was assigned 
for scars and severe muscle tissue loss of the right leg 
under Diagnostic Code 5311; a 20 percent rating was assigned 
for neuropathy of the right posterior tibial nerve under 
Diagnostic Code 8525; and a 20 percent rating was assigned 
for osteomyelitis of the right tibia under Diagnostic Code 
5000.  Special monthly compensation was awarded based on loss 
of use of the right foot.  The RO determined that the 
combined schedular rating was 60 percent.  These ratings 
continued for some time, with the rating for osteomyelitis 
varying between 10 and 20 percent depending on evidence of 
active infection.  

In a rating decision dated in December 1986, the ratings 
under Diagnostic Codes 5311 and 8525 were continued, and the 
rating for osteomyelitis of the right tibia was reduced from 
20 percent to 10 percent effective from March 1987.  Special 
monthly compensation for loss of use of the right foot was 
continued, and the RO reported 50 percent as the combined 
schedular rating from March 1987.  That rating continued, and 
in a rating decision dated in September 1996, secondary to 
the service-connected right leg disability, the RO granted 
service connection for osteoarthritis of the left hip.  The 
RO assigned staged ratings with an initial 10 percent rating 
from November 1995 and a 100 percent rating from March 1996 
to May 1997 (for convalescence and left total hip 
replacement) followed by a 30 percent rating from May 1997.  
In a rating decision dated in August 1997, the RO granted 
service connection for shortening of the right leg due to 
left hip replacement and assigned a 10 percent rating from 
March 1996.  The RO determined that the combined schedular 
rating was 60 percent from November 1995, followed by a 100 
percent convalescent rating from March 1996, a 100 percent 
combined schedular rating from May 1996 and an 80 percent 
combined schedular rating from May 1997.  In addition, in the 
August 1997 rating decision, the RO granted a total rating 
based on unemployability due to service-connected 
disabilities effective from November 1995.  

The above facts are not in dispute, and they show that the 
veteran's disabilities were not continuously rated totally 
disabling, by either a schedular or unemployability rating, 
from service discharge to his death.  Further, and also 
without dispute, the facts show that at the time of his 
death, the veteran was not in receipt of compensation for 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding his death.  

Notwithstanding the foregoing, the DIC claim may still be 
granted if the appellant can establish that although he did 
not do so, the veteran could have obtained a retroactive 100 
percent schedular evaluation for the 10-year period 
immediately preceding death or an effective date for the 
unemployability rating dating back to 10 years prior to his 
death.  See Green v. Brown, 10 Vet. App. 111, 119 (1997).  

In a rating decision dated in April 1994, the RO denied 
secondary service connection for hip disability.  The veteran 
did not appeal, and under the provisions of 38 U.S.C.A. 
§ 7105 (West 1991), the decision became final.  The veteran's 
claim to reopen and his claim for a total rating were 
received in November 1995.  In its September 1996 rating 
decision, the RO granted service connection for 
osteoarthritis of the left hip effective from November 1995 
and in its August 1997 rating decision granted a total rating 
based on unemployability effective from November 1995.  An 
effective date earlier than November 1995 could not have been 
granted for service connection for left hip osteoarthritis 
because, under the provisions of 38 U.S.C.A. § 5110 (West 
1991) and 38 C.F.R. § 3.400 (1998), the effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  

Under the applicable provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400, the effective date for increase in 
disability compensation to a total rating based on 
unemployability due to service-connected disabilities will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  The veteran reported he last 
worked full time in October 1995 and that his hip and leg 
condition prevented him from working, but service connection 
for left hip osteoarthritis was not in effect prior to 
November 1995.  Entitlement to a total rating could not, 
therefore, have arisen prior to November 1995.  This 
coincides with the date of receipt of the total rating claim.  
Under the circumstances, there is no basis upon which the 
effective date for a total rating based on unemployability 
could have predated November 1995.  

The only other basis upon the veteran could have obtained a 
retroactive 100 percent rating prior to November 1995 would 
have been on a schedular basis.  As noted earlier, the 
disability ratings in effect prior to November 1995 all 
related to residuals of the in-service gun shot wound of the 
right leg and included a 30 percent rating under Diagnostic 
Code 5311 for scars and severe impairment of muscle tissue of 
the right leg, a 20 percent rating for neuropathy of the 
right posterior tibial nerve, and a 10 percent rating for 
osteomyelitis of the right tibia.  

In the absence of major joint involvement or constitutional 
symptoms, neither of which has been demonstrated or alleged, 
the highest possible schedular rating for osteomyelitis is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  The 
highest possible schedular rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5311, is the previously assigned 30 percent, 
and the highest possible rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8525, is 30 percent, requiring complete 
paralysis of the posterior tibial nerve.  Had the highest 
available ratings been assigned for each disability, the 
combined rating determined by the combined ratings table at 
38 C.F.R. § 4.25, would not have reached 100 percent.  In any 
event, 38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation of the extremity at the elective level, were 
amputation to be performed.  As an example, the regulation 
states that the combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation for 
amputation of the leg under Diagnostic Code 5165.  That code, 
found in 38 C.F.R. § 4.71a, provides a 40 percent rating for 
amputation below the knee and permitting prosthesis.  Even 
with more severe consequences, such as a defective stump 
resulting in a recommendation for thigh amputation or where 
the amputation is not improvable by prosthesis controlled by 
natural knee action, the highest possible schedular rating 
for amputation of a leg is 60 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5165.  There is, therefore, no basis 
upon which a 100 percent rating could have been assigned for 
the veteran's service-connected disabilities prior to 
November 1995.  

As the pertinent facts are not in dispute, and the law is 
dispositive, the appellant's claim for DIC benefits under the 
provisions 38 U.S.C.A. § 1318 must be denied as legally 
insufficient.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

III.  Basic eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§§ 3.807, 20.3021.  

In this case, the Board earlier concluded that the claim for 
service connection for the cause of the veteran's death is 
not well grounded.  However, the record indisputably shows 
that at the time of the veteran's death in January 1998, his 
service-connected disabilities were totally disabling as he 
had been found to be unable to work because of those 
disabilities effective from November 1995.  The record also 
indicates that VA has conceded those disabilities were 
permanent in nature as the RO, in its August 1997 rating 
decision, determined that no future examination would be 
scheduled for rating purposes.  See 38 C.F.R. § 3.327 (1998).  
Under the circumstances, the Board concludes that the 
criteria for basic eligibility for Survivors'/Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have been met, and the appeal is granted.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and indemnity compensation under the provisions of 
Section 1318, Title 38, United States Code, is denied.  

Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

